Hux, O. J.
“We found a whisky still made out of lard cans, one of them at the bottom and the other at the top, daubed with mud where they met. One of them had a hole in it which had an iron pipe in it which ran out through a trough of water over a can or vessel at the end of the trough, and at the end of the trough was a small bottle with a string tied around the neck of it, which I smelled, and which smelled like whisky. In one of the cans was the sediment of beer, and in the other was considerable of what I call low wine. The still was set up on bricks and had ashes and coals under it. There were several empty barrels which smelled like syrup and meal. There was water in the trough, and' around the entire still could be detected the distinct odor of whisky. The still was set up in the defendant’s smoke-house, which was locked. The smoke-house was a part of defendant’s home. No one else lives there but him, except his family.” We can not say that the foregoing facts did not furnish some evidence that the defendant had been manufacturing intoxicating liquor in his smoke-house; and we can not set aside the verdict on the ground that there was no evidence to support it. Judgment affirmed.